Citation Nr: 1747465	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-34 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating for chronic obstructive pulmonary disease (COPD) in excess of 10 percent prior to December 9, 2015, and in excess of 60 percent thereafter.

2.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disability, to include anxiety, a mood disorder, and dementia.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, a mood disorder, and dementia.

4.  Entitlement to service connection for loss of taste, to include as due to service-connected loss of sense of smell.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran had service in the Army Reserves, with periods of active duty for training (ACDUTRA), from August 1979 to February 1980 and from September 1990 to October 1990.  He also had periods of inactive duty training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has expanded the Veteran's psychiatric disability claim to encompass all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In relevant part, the March 2011 rating decision denied service connection for depression and loss of taste.  The August 2012 rating decision granted service connection for COPD and assigned a 10 percent disability rating, effective September 2, 1999.

In October 2016, the RO increased the Veteran's COPD rating to 60 percent, effective December 9, 2015.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The case was remanded by the Board in June 2015 and is now ready for adjudication.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  Prior to December 20, 2004, the Veteran's COPD was characterized by FEV- 1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66 to 80 percent predicted.

2.  From December 20, 2004, onwards, the Veteran's COPD was characterized by FEV-1 of 40 to 55 percent predicted, a FEV-I/FVC of 40 to 55 percent, or a DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

3.  In an August 2007 Board decision, the claim of entitlement to service connection for an acquired psychiatric disorder, was denied on the basis that the Veteran's dementia was not shown in service nor related to service.

4.  The evidence added to the record since the August 2007 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder.  

5.  The Veteran's acquired psychiatric disorder is not related to military service.  

6.  It is at least as likely as not that the Veteran's loss of taste is related to his service-connected loss of smell.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for COPD prior to December 20, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97 Diagnostic Code (DC) 6604 (2016).

2.  The criteria for a 60 percent rating, but no more, for COPD from December 20, 2004, to December 9, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97 DC 6604 (2016).

3.  The criteria for a rating in excess of 60 percent for COPD from December 9, 2015, onwards, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97 DC 6604 (2016).

4.  The August 2007 Board decision that denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 20.1103 (2016).

5.  As the evidence received subsequent to the August 2007 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include anxiety, a mood disorder, and dementia, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156 (2016).

6.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include anxiety, a mood disorder, and dementia, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

7.  The criteria for establishing entitlement to service connection for loss of taste, to include as due to service-connected loss of sense of smell, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as well as VA examinations are associated with the claims file.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that this appeal was remanded in June 2015 in order to afford the Veteran new examinations for his claims on appeal as well as obtain relevant treatment records.  The additional examinations have been conducted and the records are now are associated with the claims file.  The Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board acknowledges that in September 2017, the Veteran submitted a news article referencing the possible link between solvents and Parkinson's disease.  The Veteran's claim for Parkinson's disease was previously denied in a March 2014 rating and has not been appealed.  As service connection for Parkinson's disease is not before the Board at this time, further examination of the article is unnecessary.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran currently receives an initial rating of 10 percent for COPD from September 2, 1999, to prior to December 9, 2015, and a 60 percent rating thereafter.  

The Veteran's COPD has been rated under 38 C.F.R. 4.97, DC 6604 (addressing chronic obstructive pulmonary disease), which provides:
* A 10 percent evaluation for pulmonary function tests showing FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  
* A 30 percent evaluation requires FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) 56 to 65 percent predicted. 
* A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 
* A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 
38 C.F.R. § 4.97, DC 6604.

Initially, the Board finds that an initial rating in excess of 10 percent prior to December 20, 2004, is not warranted.  During testing in September 1996, the Veteran's FEV-1 was 73% of predicted and his FEV-1/FVC was 73% of predicted.  Both of these measurements result in a 10 percent rating.  Similarly, in October 2002, the Veteran underwent testing that would warrant a 10 percent rating at most.  Specifically, he had a FEV-1 of 76 percent, FEV-1/FVC of 76 percent, and DLCO of 83 percent.  In fact, the Veteran's DLCO score would typically warrant a noncompensable rating.

However, the Board finds that the Veteran is entitled to a 60 percent rating , but no more, for his COPD as of December 20, 2004, the date that testing demonstrated that the Veteran's COPD had worsened in severity.  In December 2004, the Veteran's FEV-1 was 55 percent.  Additionally, his FVC was 3.97 and his FEV-1 was 2.94, which the physician determined was mildly reduced, but without accompanying lung volumes.  Therefore, the FEV-1/FVC was 74 percent.  Therefore, as a 60 percent rating is warranted when a PFT shows a FEV-1 of 40 to 55 percent predicted, this rating is assigned since December 20, 2004. 

However, there are no indications that a rating in excess of 60 percent is warranted.  In additional testing conducted in December 2015, the Veteran's FEV-1 was again 55 percent, but his FEV-1/FVC was 85 percent and his DLCO was 79 percent.  The latter two measurements would be compensable at a 10 percent rating at most, if considered exclusive of the FEV-1 rating.  Therefore, the Veteran does not meet the criteria for a total disability rating for his COPD.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

In this case, the Veteran is asserting entitlement to service connection for an acquired psychiatric disorder.  The claim was previously denied by the Board in an August 2007 decision on the basis that it was not shown in service nor was there evidence that his condition is related to active duty.  

After a review of the evidence submitted since the rating decision became final, the Board determines that the claim should be reopened.  Specifically, among other new evidence in the record, the evidence includes a December 2015 opinion analyzing the nexus between the Veteran's acquired psychiatric disorder and his military service.  

Not only is this evidence "new," in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Therefore, as evidence that is both "new" and "material" has been submitted, the claim is reopened.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

Acquired Psychiatric Disorder

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include anxiety, a mood disorder, and dementia.  However, the Board finds that service connection is not warranted.

The Veteran's entrance examination does not reflect notations for any acquired psychiatric disorder.  Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to an acquired psychological disorder.  Significantly, his separation examination was absent of any complaints of or observed symptoms related to any acquired psychological disorder.  

In fact, the post-service evidence does not reflect symptoms related to an acquired psychiatric disorder for many years after the Veteran left active duty service.  With regards to the Veteran's anxiety, it does not appear that he received treatment until at least the mid-1990s.  In 1999, the Veteran was diagnosed with a mood disorder as due to his general medical condition.  Finally, during a November 2006 VA examination, it was determined that the Veteran had been treated for dementia since approximately 1999.  The Board emphasizes that because the Veteran left active service in 1990, it was not until approximately 5 years later that he was first diagnosed with an acquired psychiatric disorder.  

As part of this claim, the Board recognizes the statements regarding the Veteran's history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as an acquired psychiatric disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he and others are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Although the Veteran has stated that his acquired psychiatric condition dates back to service, the Veteran's assertion is inconsistent with his own statement in a September 1991 medical examination.  When asked whether he had depression or excessive worry as well as nervous trouble of any sort, he did not respond in the affirmative.  The Board finds that the Veteran's contemporaneous statements are more probative than a reported history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Therefore, the Board is unable to rely on testimony alone that the Veteran has experienced psychiatric symptoms continuously since service.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Consequently, continuity is not established based on the clinical evidence or the statements in the record.

Next, service connection may also be granted when the evidence establishes a medical nexus between his acquired psychiatric disorder and his military service.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's disorder to active duty, despite his contentions to the contrary.

Initially, the Board will examine direct service connection.  With respect to the Veteran's dementia, the Board notes that the Veteran was diagnosed with Parkinson's disease in approximately 1999.  During a December 2006 VA examination, the examiner opined that the Veteran's dementia was less likely as not related to his service.  Instead, his dementia was related to his Parkinson's disease as both cognitive and psychiatric symptoms are common in the disorder.  In a November 2010 VA medical opinion, the examiner attributed the Veteran's severe dementia to his Parkinson's disease as cognitive impairment is common to that disorder.  There is no medical evidence in the claims file suggesting any causal link between service and his dementia.  With regards to the Veteran's other acquired psychiatric disorders, the December 2015 VA examiner again determined that his mental disorders were not related to military service.  The examiner referenced the fact that he only started receiving treatment for anxiety symptoms shortly before his Parkinson's disease was diagnosed.  As his Parkinson's disease was diagnosed several years after service, such a finding provides evidence against a direct connection with service.  Therefore, none of the medical evidence presented supports a direct connection between an acquired psychiatric disorder and active service.  

The Board acknowledges that the Veteran has advanced the assertion that his acquired psychiatric disorders are etiologically related to his service-connected loss of smell and/or his COPD.  The Veteran's physician, Dr. S.K., opined that the Veteran suffers from severe depression and anxiety due to his medical problems, which include interstitial lung disease, carcinoma of the colon, Parkinson's disease, and severe degenerative musculoskeletal changes.  As the Veteran is service-connected for interstitial lung disease (COPD), the Veteran's physician appears to indicate that the Veteran's current psychiatric disorders are etiologically related to his COPD.  However, the December 2015 VA examiner stated that it was less likely than not that his neurocognitive disorder with accompanying anxiety was etiologically related to his service-connected diminished sense of smell or COPD.  Rather, there was no increase in symptoms beyond the natural course of the condition because his current symptoms represented a natural progression of his Parkinson's disease.  Similarly, the November 2010 VA examiner concluded that the Veteran's dementia and anxiety were less likely than not related to his service-connected loss of sense of smell, but were instead related to his Parkinson's disease.  As the December 2015 VA examiner provided a well-reasoned analysis rather than a conclusory statement, the Board assigns the examiner's opinion significantly more probative value.  As the Board finds that there has been no demonstration that the Veteran's acquired psychiatric disorder is etiologically related to his other service-connected conditions, service connection is also not warranted under this theory.

In adjudicating this claim, the Board has specifically considered the statements made by the Veteran relating his claimed disorder to service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Board is sympathetic to the Veteran's assertion that his psychiatric disorders are related to service, including his service-connected disabilities.  Although the Veteran is competent to testify that he suffers from the symptoms of an acquired psychiatric disorder, he is not competent to provide a medical opinion linking the disorder to active service.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  After evaluating the evidence, the Board finds it significantly more likely that it is not his service-connected disorders, but rather his Parkinson's disease, which has resulted in severe memory impairment, complete dependence on others, and the necessity of a wheelchair, that is etiologically related to his current psychiatric conditions.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's acquired psychiatric disorder to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Loss of Taste

The Veteran seeks service connection for loss of taste, to include as due to his service-connected loss of smell.  The Board finds that service connection is warranted for the disorder.

Specifically, while some VA examiners have provided opinions that the Veteran's loss of taste is not related to his service-connected loss of smell, a VA examiner in October 2002.  Moreover, the negative opinions of record are based on rationale that is not entirely persuasive.  
Overall, the Board finds that the positive and negative evidence is at least in equipoise.  Giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted for cervical strain.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

An initial rating in excess of 10 percent for COPD prior to December 20, 2004, is denied.

A 60 percent rating, but no more, for COPD from December 20, 2004, to December 9, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 60 percent for COPD from December 9, 2015, onwards, is denied.

New and material evidence having been submitted, the application to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disorder is granted, and the claim is reopened.

Service connection for an acquired psychiatric disorder, to include anxiety, a mood disorder, and dementia, is denied.


Service connection for loss of taste, to include as due to service-connected loss of sense of smell, is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


